Citation Nr: 1217655	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from January 7, 1959, to November 18, 1959, and from November 19, 1959, to April 16, 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDING OF FACT

The Veteran did not serve on active duty in the Republic of Vietnam.  Nor did he otherwise serve on active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt of nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for Nonservice-connected Pension Benefits

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) (2011).  

A Veteran meets the necessary service requirements if he had active military, naval, or air service under one of the following conditions:  (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2011).

For purposes of entitlement to VA pension benefits, the Korean Conflict and Vietnam era are considered periods of war.  38 U.S.C.A. § 101(11) (West 2002).  The Korean Conflict encompasses the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9) (West 2002); 38 C.F.R. § 3.2 (e) (2011).  The Vietnam era is defined as beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2011).  In all other instances, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2011).  VA's determination of whether a claimant's service meets these threshold requirements is dependent upon service department records verifying the claimant's service.  38 C.F.R. § 3.203 (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Veteran, in written statements and testimony rendered at an informal RO hearing, contends that he qualifies for nonservice-connected pension because his second period of active duty overlapped with the Vietnam era.  He also claims entitlement to pension benefits based on his honorable service during the Berlin and Cuban Missile Crises.  

The Board acknowledges that the appellant qualifies as a Veteran for VA compensation purposes since he completed more than 90 days of active service.  However, notwithstanding his above assertions, his periods of active duty did not include wartime service.  On the contrary, the Veteran's service separation forms establish that he served from January 7, 1959, to November 18, 1959, and from November 19, 1959, to April 16, 1962.  Those periods of service followed the end of the Korean Conflict and preceded the start of the Vietnam era for all Veterans who were not deployed to the Republic of Vietnam.  38 U.S.C.A. §§ 101(9), 1521(j) (West 2002); 38 C.F.R. §§ 3.2(e), 3.3(a) (2011).  Significantly, the Veteran concedes that he did not serve in Vietnam and nothing in his claims folder suggests otherwise.  Thus, while his active duty overlapped with the period beginning on February 28, 1961, and ending on May 7, 1975, he still does not meet the criteria for Vietnam era wartime service.  38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) (2011).  To qualify for VA nonservice-connected pension benefits under those criteria, he would need to demonstrate in-country Vietnam service during the time frame specified therein.  Such service has neither been contended nor shown.  

Moreover, while cognizant of the Veteran's account of service during the Berlin and Cuban Missile Crises, the Board observes that neither of those conflicts constitutes a period of wartime for nonservice-connected pension purposes.  Thus, while the Board has no reason to doubt that the Veteran served honorably during each of those military events, the Board is unable to grant his claim for pension benefits on the basis of that service.

There is no indication that the service information detailed in the Veteran's claims folder is incorrect.  Nor has he contended that any of his dates of active duty included one of the periods of war set forth in the provisions governing nonservice-connected pension benefits.  

Upon careful review of the pertinent evidence of record, and satisfied that no outstanding evidence exists that warrants additional development, the Board finds that the Veteran did not have active military, naval, or air service for 90 days or more during a period of war.  Additionally, the record does not show that he served during wartime and was discharged or released for a service-connected disability, nor that he should have received such a discharge.  He also has not been shown to have served on active duty for a period of 90 consecutive days or more that began or ended during a period of war.  Finally, the Veteran has not demonstrated any active duty service that included more than one period of war for an aggregate of at least 90 days.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  Therefore, he does not meet the threshold eligibility criteria for nonservice-connected pension benefits under VA's governing laws and regulations.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  Therefore, further consideration of the Veteran's appeal would serve no useful purpose since, regardless of whether he meets the other elements for nonservice-connected pension, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law).  

In reaching this determination, the Board does not wish in any way to diminish the Veteran's periods of active duty, including his honorable service during the Berlin and Cuban Missile Crises.  Although sympathetic to his claim, the Board is without authority to grant that claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

Finally, while cognizant of the provisions relating to VA's duties to notify and assist appellants, the Board finds that those provisions are inapplicable in this case because the claim at issue is limited to statutory interpretation.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


ORDER

Basic eligibility for the receipt of nonservice-connected pension benefits is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


